393 F.2d 934
Edith A. MILLS, Appellant,v.Pearl M. MEALEY, Mary Lee Rinehart, a co-partnership, t/a R& M Trucking Co., Gate City Transport Company, andCleveland Ray Worley, Appellees.
No. 11896.
United States Court of Appeals Fourth Circuit.
Argued March 6, 1968.Decided May 3, 1968.

Ralph Masinter, Roanoke, Va.  (Masinter & Masinter, Roanoke, Va., on brief), for appellant.
William B. Poff and Talfourd H. Kemper, Roanoke, Va.  (Woods, Rogers, Muse, Walker & Thornton, Roanoke, Va., on brief), for appellees.
Before HAYNSWORTH, Chief Judge, WINTER, Circuit Judge, and RUSSELL, District Judge.
PER CURIAM:


1
In this appeal in an automobile accident case, the appellant tenders principally factual issues foreclosed by the verdict of the jury.  That those issues were appropriate for the jury's resolution and that they were submitted under full and proper instructions clearly appears from the opinion of the District Court on the motion for a new trial.1


2
Affirmed.



1
 Mills v. Mealey, W.D.Va., 274 F. Supp. 4